Biselow, J.
The receipt given by the duly authorized attorney of the plaintiff acknowledges that the net proceeds of the sale of the cattle were paid to him. This settlement was made with a full knowledge of all the facts by both parties. No mistake is shown, and no fraud or deceit is alleged or proved. It was therefore a good accord and satisfaction, and the plaintiff cannot now go behind it, and recover in this action for money to which, after a full and fair settlement, in equity and good conscience he shows no claim.

Verdict set aside; plaintiff nonsuit.

No counsel appeared for the plaintiff in review.
B. Dean, for the defendants in review.